DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 8/24/2021.  Claims 1-5
are now pending.  
Allowable Subject Matter

3.	Claims 1-5 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Igarashi et al. (US 2013/0040157), Matsui et al. (JP 2000-312538) and Matsumura (EP 2286658).
Igarashi et al. disclose a resin composition comprising a saponified ethylene-vinyl acetate copolymer (EVOH having ethylene content of from 20 to 65 mol%), a saponified ethylene-vinyl acetate copolymer having ethylene content of from 68 to 98 mol%, and 0.000001 to 1 parts by weight of a conjugated polyene compound such as sorbic acid ester (abstract, claim 1, [0050], [0094], [0095]).
Matsui et al. disclose a resin composition comprising an ethylene-hexaacetate vinyl copolymer having ethylene content of 45 mol%, and a saponified ethylene-vinyl acetate copolymer having 25% of vinyl acetate (ethylene content is 75 mol%) (abstract, claim 1, [0014]).
Matsumura discloses a resin composition comprising an ethylene-vinyl acetate copolymer having ethylene content of 20 to 60 mol%, and a saponified ethylene-vinyl acetate copolymer having ethylene content is 70 mol% or more (abstract, claim 1).

Igarashi et al., Matsui et al. and Matsumura do not teach or fairly suggest the claimed resin composition comprising: (A)an ethylene-vinyl alcohol copolymer having an ethylene structural unit content of 20 to 60 mol %; (B) a saponified ethylene-vinyl acetate copolymer having an ethylene structural unit content of not less than 70 mol %; and (C) a sorbic acid ester; wherein the ethylene-vinyl alcohol copolymer having an ethylene structural unit content of 20 to 60 mol% (A) is present in an amount of not less than 50 wt%; and wherein the sorbic acid ester (C) is present in an amount of 0.00001 to 10 ppm based on weight of the resin composition.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/HUI H CHIN/Primary Examiner, Art Unit 1762